                Case 1:19-cv-01146-SKO Document 22 Filed 07/10/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
     E-mail: allison.cheung@ssa.gov
 8
 9   Attorneys for Defendant

10                                   UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA

12                                              FRESNO DIVISION

13
                                                           )   Case No. 1:19-cv-01146-SKO
14   LOURDES RICO,                                         )
                                                           )   STIPULATION AND ORDER FOR AN
15                    Plaintiff,                           )   EXTENSION OF TIME
                                                           )
16           vs.                                           )   (Doc. 21)
                                                           )
17                                                         )
     ANDREW SAUL,                                          )
18   Commissioner of Social Security,                      )
                                                           )
19                                                         )
                      Defendant.                           )
20                                                         )
                                                           )
21                                                         )

22            IT IS HEREBY STIPULATED, by and between the parties through their respective

23   counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of

24   time, from July 16, 2020 to August 17, 2020, for Defendant to respond to Plaintiff’s Opening

25   Brief (Dkt. No. 19).

26           This is Defendant’s first request for an extension of time. Good cause exists for this

27   extension due to the fact that this case was recently re-assigned to the undersigned counsel on

28   July 6. Additional time is required to review the record, to evaluate the numerous issues raised

     Stip. to Extend Time & Order; 1:19-cv-01146-SKO

                                                       1
                Case 1:19-cv-01146-SKO Document 22 Filed 07/10/20 Page 2 of 3


     in Plaintiff’s brief, to determine whether options exist for settlement, and if not, to prepare
 1
     Defendant’s response to Plaintiff’s motion. Defendant’s counsel will endeavor to complete these
 2
     tasks as soon as possible. This request is made in good faith and with no intention to unduly
 3
     delay the proceedings, and counsel apologizes for any inconvenience.
 4
             Plaintiff does not oppose Defendant’s request for an extension of time. The parties
 5
     further stipulate that the deadline for any reply by Plaintiff, if necessary, will be extended
 6
     accordingly.
 7
                                                       Respectfully submitted,
 8
 9   Dated: July 9, 2020                               PEÑA & BROMBERG, PLC
10                                                     /s/ Jonathan O. Peña*_____
11                                                     (*as authorized via email on July 9, 2020)
                                                       JONATHAN O. PEÑA, ESQ.
12                                                     Attorney for Plaintiff
13
     Dated: July 9, 2020                               McGREGOR SCOTT
14                                                     United States Attorney
                                                       DEBORAH LEE STACHEL
15                                                     Regional Chief Counsel, Region IX
                                                       Social Security Administration
16
17                                              By:    /s/ Allison J. Cheung
                                                       ALLISON J. CHEUNG
18                                                     Special Assistant U.S. Attorney
                                                       Attorneys for Defendant
19
20
21
22
23
24
25
26
27
28

     Stip. to Extend Time & Order; 1:19-cv-01146-SKO

                                                       2
                Case 1:19-cv-01146-SKO Document 22 Filed 07/10/20 Page 3 of 3


                                                       ORDER
 1
 2            Pursuant to the parties’ above stipulation (Doc. 21), IT IS HEREBY ORDERED that

 3   Defendant shall have until August 17, 2020, to file his response to Plaintiff’s Opening Brief. All
 4   other dates in the Scheduling Order (Doc. 5) shall be extended accordingly.
 5
 6   IT IS SO ORDERED.

 7   Dated:     July 10, 2020                                    /s/   Sheila K. Oberto            .
 8                                                         UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Extend Time & Order; 1:19-cv-01146-SKO

                                                       3
